Exhibit 10.1

 

REAL ESTATE SALES AGREEMENT

 

 

THIS REAL ESTATE SALES AGREEMENT (this “Agreement”) entered into as of the 3rd
day of May, 2017, by and between 280 ASSOCIATES, L.L.C., an Alabama limited
liability company (“Seller”), and NATIONAL BANK OF COMMERCE, a national banking
association (“Buyer”).

 

RECITALS

 

Seller is the fee simple owner of certain real property situated in Jefferson
County, Alabama, as more particularly described as the “Owned Property” on
Exhibit A attached hereto and made a part hereof (the “Owned Land”).

 

Seller is the ground lessee of certain real property situated in Jefferson
County, Alabama, as more particularly described as the “Ground Leased Property”
on Exhibit A attached hereto and made a part hereof (the “Ground Leased Land”,
and , collectively with the Owned Land, the “Land”) pursuant to the terms and
conditions of that Lease dated March 25, 1985 by and between The Water Works
Board of the City of Birmingham (the “Board”), as lessor, and the Seller, as
successor-in-interest to Birmingham Associates III, an Alabama general
partnership, and Luckie Group, an Alabama general partnership, as lessee, as
recorded with the Office of the Judge of Probate of Jefferson County, Alabama in
Book 3299, Page 144 (the “Ground Lease).

 

In consideration of the terms, covenants and conditions hereinafter set forth,
to be kept and performed by the parties hereto, the parties hereby agree as
follows:

   

ARTICLE 1

 

PURCHASE AND SALE

 

 

SECTION 1.1     Sale and Purchase of Property: Subject to the terms and
conditions of this Agreement, Seller agrees to sell, convey, assign, transfer
and deliver to Buyer, and Buyer agrees to purchase, acquire and take from
Seller, the following property:

 

(a)     The Owned Land (including any and all mineral and mining rights owned by
Seller and Seller’s interest, if any, in any strips and gores and any land lying
in the bed of any street, road or alley, open or proposed, adjoining such Owned
Land).

 

(b)     All easements and other rights, privileges, tenements, hereditaments
appurtenant to the Land (the “Appurtenances”).

 

(c)     Seller’s right, title and interest in and to any improvements that are
located on the Land, including but not limited to the buildings on the Land, as
well as paved parking areas, entrance roads, landscaping and other site
improvements (collectively, the “Improvements”).

 

 

 
 

--------------------------------------------------------------------------------

 

 

(d)     All fixtures, equipment and other items of personal property that are
owned by Seller and used exclusively in connection with and for the occupancy
and operation of the Improvements, including but not limited to floor coverings
and wall coverings, interior partitions and drop ceilings, light fixtures, and
mechanical systems and equipment (including HVAC systems) (collectively, the
“Personal Property”).

 

(e)     Seller’s interest in any original and supplemental surveys, plans,
specifications, and operating manuals to the extent relating to the Land, the
Improvements and/or the Personal Property (the “Plans”).

 

(f)     Seller’s right, title and interest in any assignable licenses,
franchises and permits to the extent relating to the operation of any of the
Improvements on the Land (the “Permits”).

 

(g)     Seller’s right, title and interest in any assignable warranties or
guaranties in connection with any of the Improvements or other Personal Property
(the “Warranties”)

 

(h)     Seller’s right, title and interest in and to any and all leases of all
or any portion of the Land (collectively, the “Leases”) together with all
prepaid rents, rents and other sums due thereunder accruing after the Closing
(the “Rents”), and any and all security deposits in Seller’s possession in
connection therewith to the extent such deposits have not been applied by Seller
prior to Closing in accordance with the Leases (the “Security Deposits”).

 

(i)     Seller’s right, title and interest in and to the Assigned Contracts
(hereinafter defined) and all assignable existing warranties and guaranties
(express or implied) issued in connection with the Improvements or the Personal
Property (including all assignable termite warranties and bonds) (collectively,
the “Intangibles”).

 

(j)     Seller’s right, title and interest in and to the Ground Lease.

 

(k)     Seller’s right, title and interest in and to that certain Lease dated
June 2, 1986 between Seller, as successor-in-interest to Birmingham Associates
III, an Alabama general partnership, and Luckie Group, an Alabama general
partnership, as lessee, and the Board, as lessor (the “Easement Ground Lease”
and together with the Ground Lease, the “Ground Leases”). Seller’s interest in
the Ground Leases shall be referred to as the “Leasehold Interest” in this
Agreement.

 

The Land, the Appurtenances, the Improvements and the Leasehold Interest are
collectively referred to in this Agreement as the “Real Property.” The Real
Property, the Personal Property, the Plans, the Permits, the Warranties, all of
Seller’s right, title and interest in and to the Leases, Rents, Security
Deposits and Intangibles are collectively referred to in this Agreement as the
“Property.”

 

SECTION 1.2     Purchase Price: The purchase price to be paid by Buyer to Seller
for the Property (the “Purchase Price”) shall be Fourteen Million and No/100
Dollars ($14,000,000.00), subject to the provisions of Section 10.9 and other
adjustments and prorations described herein.

 

 

 
 

--------------------------------------------------------------------------------

 

 

SECTION 1.3     Payment of the Purchase Price:   The Purchase Price, less the
Earnest Money (as defined in Section 1.4), shall be payable by Buyer to Seller
in immediately available funds at Closing.

 

SECTION 1.4     Earnest Money: Not later than two (2) Business Days following
the date of complete execution of this Agreement by Buyer and Seller (the
“Effective Date”), Buyer shall deposit with Title Company (as defined below) the
sum of One Hundred Thousand and No/100 Dollars ($100,000.00); and within five
(5) days following the end of the Initial Due Diligence Period, if this
Agreement is not terminated, an additional One Hundred Thousand and No/100
Dollars ($100,000.00); and within five (5) days following the end of the
Approvals Period, if this Agreement is not terminated, an additional One Hundred
Thousand and No/100 Dollars ($100,000.00) (collectively, the “Earnest Money”).
Unless otherwise applied or disbursed according to the terms of this Agreement,
the Earnest Money shall be applied to reduce the amount of the Purchase Price
owed to Seller at Closing.

 

ARTICLE 2

 

DUE DILIGENCE REVIEW

 

 

SECTION 2.1     Due Diligence Review: For a period of sixty (60) days following
the Effective Date (the “Initial Due Diligence Period”), Buyer, at its sole cost
and expense, shall conduct its due diligence review of the Property (“Due
Diligence Review”). Within three (3) Business Days after the Effective Date,
Seller will provide Buyer with copies of all existing title reports, commitments
and policies, surveys, plats, environmental and geotechnical studies, reports
and assessments, environmental insurance policies, evidence of zoning and copies
of any permits or variances related thereto, certificates of occupancy, all
Plans, Permits and Warranties, the Ground Leases, the Leases, including current
tenant contact information, together with any amendments and guaranties or other
documents relating thereto and any and all other reports or studies affecting or
related to the Property and in Seller's possession or control. Seller shall also
deliver (i) a copy of operating statements and operating expense budgets for
2015, 2016 and 2017, a current accounts receivable report and a summary of
capital expenditures pertaining to the Property for the twelve (12) months
preceding the Effective Date to the extent Seller has prepared the same for its
own purposes (and which are being delivered without any representation as to
their accuracy or completeness), and (ii) the Service Contracts (as defined
herein). Buyer’s Due Diligence Review may include, in Buyer’s sole discretion,
without limitation, inspections by Buyer and its agents of the Property’s soil,
all environmental conditions affecting the Property and all other matters
affecting the feasibility or suitability of the Property for Buyer’s intended
purpose and examination at the Property (or the property manager’s office, as
the case may be) of documents and files located at the Property or the property
manager’s office concerning the leasing, maintenance and operation of the
Property. Buyer shall have the right in concert with Seller and with prior
notice to Seller to contact tenants of the Property. Buyer shall have the entire
Initial Due Diligence Period to perform and complete the Due Diligence Review.
During the Initial Due Diligence Period, Seller shall deliver to Buyer any items
in Seller’s or Seller’s agents’ possession or control or reasonably obtainable
by Seller or Seller’s agents and requested by Buyer without expense to Seller,
other than (1) information contained in financial analyses or projections
(except as specifically enumerated above); (2) material that is subject to
attorney-client privilege or that is attorney work product; (3) appraisal
reports or letters; or (4) organizational, financial and other documents
relating to Seller (other than organizational documents needed to confirm
Seller's existence and authority to enter into this Agreement and complete the
sales transaction); (5) preliminary or draft reports or studies that have been
superseded by final reports or studies; and (6) letters of intent, purchase
agreements, loan documents or other documents, instruments or agreements
evidencing or relating to any prior financing or attempted sale of the Property.
Seller shall cooperate with Buyer in good faith in connection with Buyer’s Due
Diligence Review of the Property. Further, at any time after the Effective Date,
Buyer and its agents, employees, contractors and representatives shall have the
right, privilege and license of entering upon the Property for the purpose of
making utility studies, surveys, asbestos and hazardous waste studies,
feasibility studies, engineering studies and any other studies and
investigations as Buyer deems necessary or desirable in connection with its
investigation of the Property, all in accordance with the terms and conditions
of this Agreement. Buyer agrees to restore any damage done to the Property by
Buyer or anyone acting in Buyer’s behalf in making such inspections. Buyer shall
maintain liability insurance with minimum single limits of One Million Dollars
($1,000,000.00) for personal injury, death or property damage and shall name
Seller as an additional insured with respect to such insurance. Upon written
request of Seller, Buyer shall deliver to Seller a certificate of such
insurance. Buyer shall indemnify, defend, and hold Seller harmless from and
against any liability, damage, lien, loss, cost or expense (including attorneys'
fees) suffered or incurred by Seller or resulting from any claim made against
Seller as a result of Buyer's entry upon and investigations with respect to the
Property (except to the extent arising from the mere discovery of existing
conditions that are not exacerbated by Buyer or its agents), and this indemnity
shall survive Closing or termination of this Agreement. Upon any termination of
this Agreement by the Buyer, Buyer agrees to return to Seller or destroy any
items delivered by Seller to Buyer.

 

 

 
 

--------------------------------------------------------------------------------

 

 

SECTION 2.2     Title and Survey Matters: During the Initial Due Diligence
Period, Buyer shall conduct a review of title and survey to determine the
Property’s suitability for Buyer’s use.

 

(a)     Title Commitment:   Seller shall obtain, at Seller’s sole cost and
expense, no later than ten (10) days after the Effective Date, a title
commitment (“Title Commitment”) for an owner’s title insurance policy issued by
First American Title Insurance Company (through The Title Group, Birmingham,
Alabama, as agent), or any other title company selected by Buyer (the “Title
Company”), in the amount of the Purchase Price, committing to insure Buyer
against loss on account of any defects or encumbrances in title, excepting only
current ad valorem taxes not yet due and payable, and other title or survey
matters which Buyer, in writing, agrees to accept or that are waived or deemed
waived pursuant to subsection (c) below (the “Permitted Exceptions”).

 

(b)     Survey: Within five (5) Business Days after the Effective Date, Seller
shall provide to Buyer a copy of any existing ALTA survey for the Property to
the extent in Seller’s possession or reasonable control (the “Existing Survey”).
If no Existing Survey exists or if the Existing Survey is unacceptable to Buyer
or Title Company for any reason, Buyer shall, at its option, obtain a current
ALTA survey of the Property (the “Updated Survey”), in a form acceptable to
Buyer and Title Company so that the standard exceptions as to matters of survey
may be deleted from the final title policy. The Survey shall be prepared by a
registered land surveyor licensed to do business in Alabama, shall contain a
detailed legal description of the Land and such other matters as may be required
by Buyer or Title Company. 

 

 

 
 

--------------------------------------------------------------------------------

 

 

(c)     Removal of Encumbrances: Buyer shall have until the date that is thirty
(30) days following the Effective Date to notify Seller of any objections to
matters shown on the Updated Survey or listed in the Title Commitment that are
not acceptable to Buyer (the “Objection Notice”). Seller shall respond to Buyer
in writing indicating what, if any action, Seller shall take with respect to any
objection set forth in Buyer’s Objection Notice (“Seller’s Objection Notice
Response”), and to the extent Seller has elected to cure any objection, Seller
shall have until five (5) business days prior to the expiration of the Initial
Due Diligence Period to have such matters removed from the Title Commitment or
to cure any defects or exceptions objected to by Buyer and cause the Title
Commitment to be revised and reissued without such items or to have the Title
Company commit to insure against loss or damage that may be occasioned by such
matters in a form and manner acceptable to Buyer in its sole discretion. Buyer
shall not be required to object to any liens ("Liens") securing repayment or
payment obligations listed on the Title Commitment; Seller hereby agrees that
the same shall be paid in full and satisfied at Closing by Seller. Seller shall
not be obligated to cure any objections except for removal of Liens, which may
be done contemporaneously with Closing and from the Purchase Price payable at
Closing. If Seller notifies Buyer that Seller is unable or unwilling to clear
any defects or exceptions to title or if Seller agrees to cure any defects or
exceptions but fails to cure the same on or before the date that is five (5)
business days prior to the expiration of the Initial Due Diligence Period, Buyer
shall elect to either (i) waive the same and proceed to Closing or (ii)
terminate this Agreement. If Buyer elects to terminate this Agreement Title
Company shall promptly refund the Earnest Money to Buyer without further demand
therefor. .

 

SECTION 2.3     License to Enter: Seller hereby grants to Buyer and Buyer’s
agents a license to enter onto the Property and agrees to cooperate in allowing
access to the Property for the purposes of conducting Buyer’s Due Diligence
Review; provided entry into areas leased to tenants shall be subject to the
rights of tenants and must be coordinated with Seller and such tenants so as not
to interfere with such tenants' normal business. Subject to the foregoing
limitation, Seller represents and warrants that Seller has the right and
authority to grant Buyer such license.

 

SECTION 2.4     Service Contracts: At or prior to the expiration of the Initial
Due Diligence Period, Buyer shall deliver notice (“Contract Notification”) to
Seller identifying (i) which of the assignable contracts and agreements relating
to the upkeep, repair, maintenance or operation of the Land, Improvements or
Personal Property (collectively, the “Service Contracts”) listed on Exhibit B
attached hereto and made a part hereof that Buyer elects to assume and (ii)
which of the Service Contracts that are terminable by their terms that Buyer
desires Seller to terminate as of Closing (the “Terminable Contracts”). If Buyer
fails to deliver a Contract Notification, Buyer shall be deemed to agree to
assume all Service Contracts listed on Exhibit B that are then affecting the
Property at Closing. If Buyer does not terminate this Agreement prior to the
expiration of the Initial Due Diligence Period, Seller will promptly give the
termination notices required under the Terminable Contracts and attempt to
terminate any and all Terminable Contracts as of the Closing Date; provided,
however, that if because of the notice requirement in any Terminable Contract,
such Terminable Contract cannot be terminated as of Closing, Seller will send
the applicable notice of termination, but any such Terminable Contract, together
with any Service Contracts that by their terms cannot be terminated or with
respect to which Buyer has not requested termination (the “Assigned Contracts”),
shall be assigned to, and assumed by, Buyer at Closing.

 

 

 
 

--------------------------------------------------------------------------------

 

 

SECTION 2.5     Due Diligence Review Approval/Disapproval: Notwithstanding any
other provision hereunder, prior to the expiration of the Initial Due Diligence
Period, Buyer, in its sole discretion, may terminate this Agreement for any
reason whatsoever or no reason. On or before the expiration of the Initial Due
Diligence Period, if Buyer approves the Due Diligence Review and elects to
proceed to closing, Buyer shall notify Seller in writing (“Approval Notice”) of
its approval of the Due Diligence Review and cause (in accordance with Section
1.4 hereof) additional Earnest Money (in the amount of $100,000.00) to be
deposited with the Title Company within 5 days and proceed to Closing. On or
before the expiration of the Initial Due Diligence Period, if Buyer elects to
extend the Initial Due Diligence Period as set forth in Section 2.6 below, Buyer
shall notify Seller in writing (“Approvals Extension Notice”) of its desire to
extend the Initial Due Diligence Period for the purpose of obtaining the
approvals referenced in Section 2.6 below and shall cause (in accordance with
Section 1.4 hereof) additional Earnest Money (in the amount of $100,000.00) to
be deposited with the Title Company within 5 days. If Buyer does not timely
provide the Approval Notice or the Approvals Extension Notice, this Agreement
shall terminate and the parties shall have no further obligations hereunder. If
this Agreement is terminated, Title Company shall promptly refund the Earnest
Money to Buyer without further demand therefor.

 

SECTION 2.6     Additional Approvals Period: Buyer shall have the right, upon
delivery of the Approvals Extension Notice to Seller prior to the expiration of
the Initial Due Diligence Period and the deposit of the second $100,000 earnest
money deposit as described and in accordance with in Section 1.4 above, to
extend the Initial Due Diligence Period for up to four (4) thirty (30) day
periods (each, an “Approval Period”, and collectively, the “Approvals Periods”)
in order to obtain (i) any and all governmental permits and approvals, building
approvals, and any necessary variances and/or re-zoning approvals (collectively,
“Zoning Approvals”) for Buyer’s intended use of the Property, such that the
operation of a bank headquarter facility and branch banking facility, together
with a detached drive-through facility on the Property will comply with any and
all applicable zoning and use restrictions affecting the Property, provided that
(a) Buyer hereby agrees to use its best faith efforts to make application for
such Zoning Approvals on or before May 31, 2017, and (b) Buyer hereby agrees to
continuously pursue such Zoning Approvals following the filing of such
application; (ii) any and all approvals from all applicable regulatory
authorities (including but not limited to applicable banking authorities)
necessary for Buyer’s intended use of the Property; and (iii) any approvals
necessary from the Board in order to construct a drive-through facility on the
Ground Leased Land; provided, however, in order to extend the Initial Due
Diligence Period for the Approvals Periods, (a) Buyer must use commercially
reasonable efforts to have applied for all such approvals referenced in
subsections (i), (ii) and (iii) above (collectively, the “Approvals”) prior to
the expiration of the Initial Due Diligence Period, and (b) Buyer must notify
Seller that it has completed and approved all other due diligence on the
Property and acknowledge that it may only terminate this Agreement and obtain a
refund of the Earnest Money in the event that (x) it fails to obtain one or more
Approvals and so notifies Seller in writing prior to the expiration of the
then-current Approvals Period or (y) Seller defaults hereunder. If Buyer fails
to obtain one or more Approvals prior to the expiration of the then-current
Approvals Period and notifies Seller of its intent to terminate this Agreement
prior to the expiration of the then-current Approvals Period, Title Company
shall promptly refund the Earnest Money to Buyer without further demand
therefor; provided, however, in the event that Buyer exercises its right to
extend beyond the first Approvals Period, Twenty Five Thousand and No/100
Dollars ($25,000.00) of the Earnest Money shall become non-refundable to Buyer
(although applicable to the Purchase Price at Closing) and fully-earned by
Seller (other than in the event of default by Seller hereunder) upon the
commencement of each of the second, third and fourth Approval Periods (i.e., if
Buyer properly terminates this Agreement during the fourth 30-day Approvals
Period, $125,000 of the Earnest Money shall be refunded to Buyer, and $75,000
shall be remitted to Seller).

 

 

 
 

--------------------------------------------------------------------------------

 

 

ARTICLE 3

 

CONDITIONS PRECEDENT

 

The obligation of Buyer to purchase the Property or otherwise perform any
obligation hereunder shall be further conditioned upon the fulfillment or waiver
by Buyer prior to Closing of each of the following conditions precedent to
Closing (collectively, “Buyer’s Conditions to Close”):

 

SECTION 3.1     Due Diligence: Buyer shall have determined during the Initial
Due Diligence Period that the conditions of the Property are satisfactory and
suitable for Buyer’s intended use in its absolute discretion, as evidenced by
the Approval Notice, and Buyer shall not have exercised its option during the
Initial Due Diligence Period or the Approvals Period, as the case may be, to
terminate this Agreement.

 

SECTION 3.2     Title Policy:     Buyer shall have received the Title Commitment
marked down by Title Company through the date and time of recording of the deed
delivered hereunder and in the amount of the Purchase Price, binding Title
Company to issue an owner’s policy of title insurance insuring that Buyer has
good, marketable and indefeasible fee simple title to the Property, subject only
to the Permitted Exceptions. Such marked down Title Commitment must delete the
standard pre-printed exceptions, including but not limited to any exceptions for
(a) mechanics’ and materialmen’s liens for work done for Seller or that Seller
has expressly authorized and (b), unless Buyer elects to not obtain an Updated
Survey, matters pertaining to survey (other than matters that would be depicted
by a current survey of the Land and Improvements) or a physical inspection of
the Property. Seller shall have executed and delivered such affidavits, quit
claim deeds and certificates reasonably required by Title Company to issue such
title policy (with an indemnity to Title Company as to any knowingly false
statement contained in any certificate or affidavit given by Seller to Title
Company).

 

SECTION 3.3     Performance By Seller: The performance by Seller of each and
every agreement or act required to be performed by Seller hereunder, and the
truth and accuracy, in all material respects, of each representation and
warranty made by Seller as of the Closing Date.

 

SECTION 3.4     Closing Documents: Seller shall have delivered to Buyer all
items and documents required to be delivered by Seller to Buyer in accordance
with the terms of this Agreement, including specifically, but without
limitation, Seller’s Closing Deliveries (as defined in Section 4.2).

 

 

 
 

--------------------------------------------------------------------------------

 

 

SECTION 3.5     Estoppel Certificates: Seller shall obtain and deliver (or
caused the applicable tenants to deliver) to Buyer not later than five (5)
Business Days prior to the end of the Initial Due Diligence Period an estoppel
certificate addressed to the Landlord, its successors and assigns in
substantially the form attached hereto as Exhibit C attached hereto from each
tenant on the Rent Roll, with no material changes made by the applicable tenant.
If any tenant refuses or the content of the tenant estoppel is unsatisfactory to
Buyer, Buyer shall have the options in Section 3.7 to be exercised on or before
the end of the Initial Due Diligence Period.

 

SECTION 3.6     Intentionally deleted.

 

SECTION 3.7     Termination: In the event that any of the foregoing Buyer’s
Conditions to Close are not satisfied by the Closing Date or such earlier
deadline as may be set forth above, Buyer shall have the right, at its option,
to either (a) terminate this Agreement by written notice to Seller and in such
event Title Company shall promptly refund the Earnest Money to Buyer and neither
party shall have any further obligations to the other hereunder, or (b) waive in
writing the Buyer’s Condition to Close that is not met. The foregoing Buyer’s
Conditions to Close are for the sole benefit of Buyer, and any one or more of
such conditions may be waived by Buyer, in whole or in part, in Buyer’s sole
discretion.

 

ARTICLE 4

 

CLOSING

 

SECTION 4.1     Closing Date, Time and Location: The closing of the transaction
set forth herein (the “Closing”) shall take place on or before fifteen (15) days
after the expiration of the Initial Due Diligence Period or the Approvals Period
(in the event that Buyer elects to extend the Initial Due Diligence Period) (the
“Closing Date”) at the offices of Buyer’s counsel, Maynard, Cooper & Gale, P.C.,
1901 Sixth Avenue North, 2400 Regions/Harbert Plaza, Birmingham, Alabama, at a
time mutually agreeable to the parties, unless the parties mutually agree on
another date, time and location.

 

SECTION 4.2     Seller’s Closing Deliveries: At Closing, Seller shall execute
and deliver to Buyer the following items (collectively, the “Seller’s Closing
Deliveries”):

 

(a)     A statutory warranty deed transferring and conveying good and marketable
fee simple title to the Land, together with the Appurtenances thereto and
Improvements thereon, to Buyer, free and clear of all liens, charges and
encumbrances except for the Permitted Exceptions, which deed shall be
acknowledged in form for recording.

 

(b)     A quitclaim deed, if necessary, dated as of the Closing Date, in a form
acceptable to Buyer conveying the Land to Buyer pursuant to the legal
description to be drawn from the Updated Survey, which deed shall be
acknowledged in form for recording.

 

 

 
 

--------------------------------------------------------------------------------

 

 

(c)     An owner’s affidavit executed by Seller and dated as of the Closing Date
in a form reasonably acceptable to Seller and Title Company.

 

(d)     A certificate and affidavit of non-foreign status in a form satisfying
the requirements of the Foreign Investment in Real Property Tax Act (“FIRPTA”).

 

(e)     Information sufficient for the Title Company to prepare an IRS Form
1099.

 

(f)     A Bill of Sale and Assignment and Assumption Agreement in form and
substance reasonably satisfactory to Buyer, which includes a bill of sale
conveying the Personal Property to Buyer, an assignment and assumption of the
Leases, Rents and Security Deposits, and an assignment of the assignable Plans,
Permits, Warranties and Assigned Contracts, if applicable (the “Bill of Sale and
Lease Assignment”).

 

(g)     Original Estoppel Certificates as have been obtained pursuant to Section
3.5.

 

(h)     A certificate dated the Closing Date stating that all of the
representations and warranties of Seller contained in Section 8.1 hereof are by
Seller's knowledge true and correct in all material respects as of the date such
representations and warranties are made and as of the Closing Date.

 

(i)     A settlement statement setting further all amounts paid and to be paid
at Closing (“Settlement Statement”).

 

(j)     Copies in possession of Seller or its agents, if any, of the Plans, as
well as a transfer and assignment of any assignable Warranties or Permits

 

(k)     All original signed copies of the Leases in Seller’s possession.

 

(l)     Copies of executed written notices of the sale, in form and substance
reasonably acceptable to Buyer, addressed to all of the tenants under each of
the Leases, giving notice of the sale and directing such tenants to pay all rent
due under the terms of their tenancies to such person and at such place as Buyer
shall direct.

 

(m)     deliver to Buyer an updated Rent Roll dated no earlier than two (2)
Business Days prior to the Closing Date.

 

(n)     Such other documents as may be reasonably required by Buyer or Title
Company.

 

(o)     An Assignment and Assumption of the Ground Leases in form and substance
reasonably acceptable to Buyer, which shall, if necessary, be acknowledged in
form for recording (the “Ground Lease Assignment”).

 

(p)     An original Estoppel Certificate in form and substance reasonably
acceptable to Buyer duly executed by the Board in connection with the Ground
Leases.

 

 

 
 

--------------------------------------------------------------------------------

 

 

(q)     An original Estoppel Certificate in form and substance reasonably
acceptable to Buyer duly executed by Shades Valley Evangelical Lutheran Church
(the “Church”) in connection with that certain Declaration of Parking and Access
Easements dated October 8, 1985 by and between the Church and Birmingham
Associates III, an Alabama general partnership, and Luckie Group, an Alabama
general partnership, as predecessors-in-interest to Seller (as the same has been
amended from time to time, the “Access and Parking Declaration”).

 

SECTION 4.3     Buyer’s Closing Deliveries: At Closing, Buyer shall execute and
deliver to Seller the following (“Buyer’s Closing Deliveries”)”

 

(a)     The Bill of Sale and Lease Assignment.

 

(b)     The Settlement Statement.

 

(c)     The Ground Lease Assignment.

 

(d)     Such other documents as may be reasonably requested by Seller or Title
Company.

 

SECTION  4.4     Legal Description: For purposes of the statutory warranty deed
and other documents to be delivered to Buyer by Seller at Closing, the legal
description of the Owned Land shall be as set forth in the Title Commitment. To
the extent that the Updated Survey describes property in excess of such legal
description, the excess will be conveyed by a quitclaim deed and other documents
and instruments which are to be delivered at Closing with no adjustment to the
Purchase Price.

 

SECTION  4.5     Prorations and Adjustments: The following items shall be
adjusted and prorated on a daily basis between Seller and Buyer as of the
Closing Date:

 

(a)     Ad Valorem Taxes: All real estate ad valorem taxes and special taxes or
assessments and all municipal taxes shall be prorated in advance, and all other
taxes shall be prorated in arrears. If the actual amount of any such taxes and
assessments is not known on the Closing Date, they shall be prorated on the
basis of the amount of taxes and assessments payable for prior year, and shall,
upon request by either party, be adjusted between the parties when the actual
amount of taxes and assessments payable in the year of Closing is known to Buyer
and Seller if the actual amount of taxes for the year of Closing differs by more
than $250.00 from the tax amount used in the proration of taxes at Closing,
provided that if any tax increase is chargeable to tenants, no adjustment shall
be made.

 

(b)     Assessments: Assessments, either general or special, for improvements
completed prior to the Closing Date, whether matured or unmatured, shall be paid
in full by Seller. All other assessments shall be paid by Buyer.

 

(c)     Utilities. Seller and Buyer jointly shall contact all utility providers
for all utilities currently paid by Seller and shall arrange to have the
accounts for all such utilities taken out of Seller’s name and put into Buyer’s
name on the Closing Date. The utility companies shall take readings on the
Closing Date. Seller shall pay in full all water, electricity, gas, and other
utility payments or charges due and payable for all periods prior to the Closing
Date and Buyer shall pay the same for all periods on or after the Closing Date.
Any utility security deposits Seller has paid with respect to the Property shall
be reimbursed to Seller by the utility company holding such deposit. Buyer shall
not reimburse Seller for any utility security deposits.

 

 

 
 

--------------------------------------------------------------------------------

 

 

(d)     Income and Expenses. Except as otherwise set forth above, all income
from the Property, including but not limited to rent payable under the Leases,
and all expenses of the Property, shall be prorated on a daily basis between
Seller and Buyer as of the Closing Date, with Buyer receiving all income, and
being responsible for all expenses, from the Property for the Closing Date. All
prorations and adjustments under this Section 4.5 shall be made against the cash
sum otherwise payable by Buyer to Seller pursuant to Section 1.3.

 

(e)     Security Deposits. At Closing, Seller shall, at Seller’s option, either
deliver to Buyer any Security Deposits and prepaid rent actually held by Seller
pursuant to the Leases or credit to the account of Buyer the amount of such
Security Deposits (to the extent such Security Deposits have not been applied
against delinquent Rents or otherwise as provided in the Leases).

 

(f)     Prepaid Rents; Leasing Costs. At Closing, Seller shall provide Buyer
with a credit for all prepaid rents. If there are any unpaid leasing commissions
or any unpaid tenant improvement allowances, moving allowances, or design
allowances (collectively, “Leasing Costs”) that are either (i) due prior to the
Closing Date or (ii) not due prior to the Closing Date but that are attributable
to rents accruing for a period prior to the Closing Date, Seller will pay the
same or in the alternative Buyer will receive a credit therefor to the extent
that Buyer assumes the obligation for payment. Any such unpaid Leasing Costs
that survive the Closing shall be contained within the applicable Lease
(including any amendments) delivered to Buyer in accordance with this Agreement
or shall be otherwise disclosed in writing by Seller to Buyer with the delivery
of the Leases.

 

(g)     Assigned Contracts. Any income payable in connectionwith any Assigned
Contract will be prorated as set forth in Section 4.5(d), including any lump
sum, front loaded or similar bonus payments paid to Seller with respect to
cable, internet and telephone contracts.

 

SECTION  4.6     Final Adjustment After Closing: If final bills are not
available or cannot be issued prior to Closing for any item being prorated under
Section 4.5, then Buyer and Seller agree to allocate such items on a fair and
equitable basis as soon as such bills are available, final adjustment to be made
as soon as reasonably possible after the Closing. Payments in connection with
the final adjustment shall be due within thirty (30) days of written notice. All
such rights and obligations shall survive the Closing.

 

Closing: The Closing shall consist of:

 

(a)     The execution and/or delivery by Seller of Seller’s Closing Deliveries.

 

(b)     The execution and/or delivery by Buyer of Buyer’s Closing Deliveries.

 

(c)     The delivery by Buyer to Seller of the balance of the Purchase Price.

 

(d)     The delivery by Seller to Buyer of possession of the Property.

 

 

 
 

--------------------------------------------------------------------------------

 

 

SECTION 4.7     Closing Costs: Each party shall bear the expense of its own
attorneys, consultants and advisors. The Buyer shall be responsible for the
additional premiums and other charges for any endorsements or modifications to
the standard owner’s title policy, the costs associated with the Updated Survey,
if any, any Phase I environmental site assessment performed for it, its other
inspections of the Property, all recording fees and taxes associated with the
statutory warranty deed, and one-half of any closing fee charged by the Title
Company. The Seller shall be responsible for the preparation of Seller’s Closing
Deliveries, the search and examination costs and the cost of the base premium
for the standard owner’s title policy (excluding endorsements), and one-half of
any closing fee charged by Title Company. In addition, if applicable, the Buyer
shall be responsible for any fees and costs associated with its financing of the
transaction contemplated by this Agreement and any recording fees (other than
those required to release encumbrances on the Property at Closing).

 

ARTICLE 5

 

COMMISSIONS

 

Except as stated below, Buyer and Seller each represent to the other that no
third party is entitled to a sales commission or fee upon the Closing of this
transaction. Seller and Buyer each hereby agree to indemnify the other against
and shall hold the other harmless from any and all claims, damages, costs or
expenses of or for any such fee or commission to the extent that either shall
have been responsible for the creation of such claim and shall pay all costs
incurred by the other in defending any action or lawsuit brought to recover any
such fee or commission. Buyer shall pay a commission to Harbert Realty Services,
LLC in the amount of $140,000 at Closing. Buyer shall pay a commission to Tynes
Development Corporation in the amount of $140,000 at Closing. Seller shall pay a
commission in the amount of $280,000 to Cushman and Wakefield/EGS Commercial
Realty at Closing. No commissions or fees shall be due if Closing does not
occur.

 

 

 
 

--------------------------------------------------------------------------------

 

 

ARTICLE 6

 

MAINTENANCE OF PROPERTY PENDING CLOSING

 

Between the date hereof and the Closing Date, Seller shall (i) continue to
operate and manage the Property in a reasonable, diligent and prudent manner and
pay all bills, whether for taxes, assessments, insurance, maintenance,
utilities, repairs or otherwise and (ii) perform all of its obligations under
the Leases and Service Contracts. Prior to the expiration of the Initial Due
Diligence Period, Seller will not amend or terminate any Lease (except for
renewals or terminations that may be effected solely by the tenant without
Seller's consent as landlord and not resulting from Seller being in violation of
the Lease), or enter into any new Lease without Buyer’s express written consent,
which consent may be withheld in Buyer’s sole and absolute discretion. On or
before the date that is sixty (60) days following the Effective Date, Buyer
shall identify to Seller in writing the space in the Property that it intends to
occupy following Closing (the “Buyer Occupied Space”). Subsequent to the
expiration of the Initial Due Diligence Period, Seller will not amend or
terminate any Lease (except for renewals or terminations that may be effected
solely by the tenant without Seller's consent as landlord and not resulting from
Seller being in violation of the Lease), or enter into any new Lease without
Buyer’s express written consent, which consent shall not be unreasonably
withheld, conditioned or delayed, unless such new Lease would adversely affect
Buyer’s intended use of the Property, in which event Buyer’s consent shall be in
its sole and absolute discretion.

 

ARTICLE 7

 

RISK OF LOSS FROM CASUALTY OR CONDEMNATION

 

Pending close of this transaction, the risk of loss or damage to the Property by
fire or other casualty or its taking or damage by condemnation shall be on
Seller. If any loss or damage occurs during such period, then Buyer shall have
the option of (a) terminating this Agreement and having the Earnest Money
refunded in full, or (b) accepting the Property with abatement of the Purchase
Price in the amount of any condemnation award, the cost of replacement or
repair, or (c) accepting any condemnation award, insurance proceeds or
settlement amount, or assignment of all of Seller’s rights thereto, and
proceeding with closing as to the remainder of the Property, with, if insurance
proceeds have not already been paid to Seller as of Closing, an abatement of the
Purchase Price in the amount of any deductible payable in connection therewith.

 

ARTICLE 8

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

SECTION 8.1     Representations, Warranties and Covenants of Seller: Seller
hereby makes the representations, warranties and covenants set forth below. All
of the following representations and warranties shall be deemed to have been
made again at and as of the time of the Closing. The representations, warranties
and covenants of Seller are as follows:

 

(a)     Seller has the right, power and authority to enter into this Agreement
and to consummate the transactions contemplated herein.

 

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     The execution and delivery of this Agreement by Seller, and the
performance and observance by Seller of Seller’s duties and obligations under
this Agreement and of all other acts by Seller necessary and appropriate for the
consummation of the transactions contemplated herein, are consistent with and
not in violation of, and will not create any material default under (i) any
instrument (including, without limitation, any contract, agreement, lease,
license, covenant, commitment or understanding) affecting the Real Property, or
(ii) any law, rule, regulation, notice, order decree or judgment of any nature
to which the Real Property is bound.

 

(c)     Seller is the sole owner of good, fee simple, unencumbered, marketable
title to all of the Owned Land, subject only to the Permitted Exceptions and
those liens or encumbrances that will be satisfied at Closing; and Seller holds
a valid and enforceable first-priority leasehold interest in the Ground Leased
Land as lessee under the Ground Leases.

 

(d)     No prior options, rights of first refusal or other rights have been
granted by Seller to any third parties to purchase all or any portion of the
Real Property or any interest therein that are currently in effect or
outstanding.

 

(e)     There is no action, suit or proceeding pending or, to the best knowledge
of Seller, threatened, against or by Seller and affecting Seller’s right to
transfer any of the Property or the title of the Real Property.

 

(f)     Seller is not involved in any bankruptcy, reorganization or insolvency
proceeding as a debtor.

 

(g)     No litigation, administrative, or other proceeding, order or judgment is
pending or outstanding, or threatened against or relating to any portion of the
Real Property or Personal Property.

 

(h)     There is no pending or, to the best of Seller’s knowledge, threatened,
action by any governmental authority or agency having the power of condemnation
or eminent domain that would reasonably be expected to result in all or any
portion of the Real Property or any interest therein being taken by eminent
domain, condemnation or conveyed in lieu thereof.

 

(i)     Seller has received no notice of any pending proceedings for the
imposition of any special assessment, or the formation of a special assessment
district, which would affect in any manner the Real Property or any portion
thereof.

 

(j)     At Closing, Seller shall have paid all taxes, permits, fees and licenses
due which relate to the Real Property and the Personal Property for periods
prior to Closing and shall have received no notice of increase, assessment, levy
or penalty with respect to any of the foregoing, other than those notices of
which Seller has provided a copy to Buyer during the Initial Due Diligence
Period.

 

 

 
 

--------------------------------------------------------------------------------

 

 

(k)     Seller has received no notice that there are any proposed or pending
changes in zoning or roadway, water, or sewer construction affecting the Real
Property or any portion thereof.

 

(l)     Seller has not received any notices that Seller has failed to comply in
any material respect with any law, regulation or ordinance affecting the Real
Property and has not received any notice indicating any material violation of
any regulation or ordinance which would adversely affect the use of the Real
Property for the purposes for which it is currently being used.

 

(m)     Seller has received no notice that there is any material defect in or
about the Real Property or any portion thereof. For purposes of this Section,
“material defect” means any defect the cost to repair or restore of which
exceeds Twenty Five Thousand and No/100 Dollars ($25,000.00).

 

(n)     Seller has no knowledge of any fact or condition which would result in
the termination or reduction of the current access from the Real Property to
existing roads, or to sewer or other utility services presently serving the Real
Property.

 

(o)     To Seller's knowledge, except as disclosed in any environmental report
obtained by Buyer prior to the expiration of the Initial Due Diligence Period,
and except for cleaning and landscaping products ordinarily used in the
operation and maintenance of similar properties in quantities that do not
violate applicable law, (i) no Hazardous Material (as defined below) is or has
been transported to or from, or generated, placed, held, released, located,
stored, or disposed of on, under, or at the Real Property; (ii) neither the Real
Property nor any part of any improvements and equipment thereon contains any
asbestos or polychlorinated biphenyls; (iii) Seller has not received any notice
of any action or proceeding relating to any Hazardous Material or notice of any
release or threatened release thereof on, under or at the Real Property or any
notice contrary to (i) and (ii) above; and (iv) no underground or above-ground
storage tanks are or have been located on the Real Property.

 

(1)     “Hazardous Material” means, without limitation, any substance or
material defined as or included in the definition of “hazardous substances”,
“hazardous wastes”, “hazardous materials”, “extremely hazardous waste”, “acutely
hazardous waste”, “restricted hazardous waste”, “toxic substances” (including
toxic mold) or “known to cause cancer or reproductive toxicity” (or words of
similar import), petroleum products (including crude oil or any fraction
thereof) or any other chemical, substance or material which is prohibited,
limited or regulated under any federal, state or local law, ordinance,
regulation, order, permit, license, decree, common law, or treaty regulating,
relating to or imposing liability or standards concerning materials or
substances known or suspected to be toxic or hazardous to health and safety, the
environment, or natural resources. For purposes of this Section 8.1(x), laws and
regulations shall include, but not be limited to, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, 42
U.S.C. § 9601, et seq.; the Hazardous Materials Transportation Act, 49 U.S.C. §
1901, et seq.; the Resource Conservation and Recovery Act, 42 U.S.C. § 901, et
seq.; the Federal Water Pollution Control Act, 33 U.S.C. § 1251, et seq.; the
Clean Air Act, 42 U.S.C. § 7401, et seq.; the Toxic Substances Control Act, 15
U.S.C. § 2601, et seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701, et
seq.; the Occupational Safety and Health Act, 29 U.S.C. § 651, et seq.; the
Emergency Planning and Community Right-To-Know Act, 42 U.S.C. § 11001, et seq.;
A.R.S. §§ 49-201(16), 49-901(3), and 49-921(5); and in the regulations adopted
pursuant to such laws; and any substance or material which has been determined
by a state, federal or local governmental authority with jurisdiction over the
Real Property to be capable of posing a risk of injury to health or safety.

 

 

 
 

--------------------------------------------------------------------------------

 

 

(2)     Seller shall indemnify, defend and hold harmless Buyer, its affiliates,
directors, officers, employees, and agents ("Indemnitees"), from and against any
and all judgments, losses, costs, damages, liabilities, deficiencies, fines,
penalties, or expenses incurred or suffered by Indemnitees due to claims,
actions, suits or proceedings against Indemnitees by third parties, whether
foreseeable or unforeseeable, directly or indirectly arising out of, in respect
to, or in connection with (y) the transportation to or from or the presence,
use, generation, storage, release, threatened release or disposal of Hazardous
Material by Seller, its affiliates, agents or contractors on, under, or in the
Real Property prior to Closing in violation of applicable law, and (z) any
breach by Seller of its representations or warranties in this Agreement with
respect to Hazardous Material. As used herein, “expenses” includes, without
limitation, reasonable attorneys’, experts’ and investigation and laboratory
fees, court costs and litigation expenses; “liabilities” includes, without
limitation, governmental fines, sums paid in settlement of claims; and “costs”
includes, without limitation, the cost of any repair, cleanup, treatment,
detoxification, closure, disposal, remediation, or other similar actions, prior
to or following transfer of title to the Real Property, to the full extent that
such action is attributable, directly or indirectly, to the transportation to or
from, or the presence, use, generation, storage, release, threatened release or
disposal of Hazardous Material by any person on the Real Property prior to
transfer of title to Buyer.

 

(p)     Service Contracts. To Seller’s knowledge, the Service Contracts listed
on Exhibit B are all of the Services Contracts, except any agreement with
Seller’s property manager, which shall be terminated by Seller at or prior to
Closing. Seller has provided Buyer with true, correct and complete copies, in
all material respects, of all Service Contracts, including all amendments and
modifications thereof, prior to the execution of this Agreement by Buyer and
Seller.

 

(q)     Rent Roll. To Seller’s knowledge, the rent roll attached hereto as
Exhibit D (the “Rent Roll”) is accurate in all material respects and lists all
of the Leases currently affecting the Property. At Closing, to Seller’s
knowledge, the Rent Roll provided to Buyer pursuant to Section 4.2 is accurate
in all material respects and lists all of the Leases currently affecting the
Property. To Seller’s knowledge, each Lease is in full force and effect. In
addition, to Seller’s knowledge:

 

 

(a)

No renewal right has been granted to any tenant, except as may be provided in
the Leases;

 

 

(b)

No tenant has an option to purchase the Property or any portion thereof or any
right of first refusal or right of first offer with respect thereto, except as
may be provided in the Leases;

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

(c)

Except as set forth in the Leases, no tenant is entitled to any rebate,
concession, deduction or offset;

 

 

(d)

No brokerage commission for any Leases will be due and payable except as set
forth in the Leases;

 

 

(e)

As of the Effective Date, no tenant has paid any rent, additional rent or other
charge of any nature for a period of more than thirty (30) days in advance,
except as may be reflected on the Rent Roll; and

 

 

(f)

Except as set forth in the Rent Roll, none of the tenants under the Leases is in
monetary default (beyond any applicable grace period provided by the Leases),
nor has Seller delivered written notice to any Tenant of a current default in
the performance or observance of any of the non-monetary terms, covenants or
conditions to be kept, observed or performed by it under its Lease.

 

(r)     OFAC Neither Seller nor any of its affiliates, nor any of their
respective partners, members, shareholders or other equity owners, and none of
their respective employees, officers, directors, representatives or agents is,
nor will they become, a person or entity with whom U.S. persons or entities are
restricted from doing business under regulations of the Office of Foreign Asset
Control ("OFAC") of the Department of the Treasury (including those named on
OFAC's Specially Designated and Blocked Persons List) or under any statute,
executive order (including the September 24, 2001, Executive Order Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action.

 

(s)     Seller has entered into no amendments or assignments in connection with
the Ground Leases, and the Ground Leases are currently in full force and effect
without default thereunder by either the lessor or the lessee thereunder.

 

(t)     The Access and Parking Declaration is currently in full force and effect
without default thereunder by either the Church or the Seller.

 

SECTION  8.2     Condition Precedent: The truth and accuracy of and continued
compliance with the foregoing representations and warranties on the Closing Date
shall be a condition precedent to the performance by Buyer of its obligations
under this Agreement.

 

SECTION  8.3     Survival of Representations and Warranties: The representations
and warranties of the Seller made in connection herewith, including, without
limitation, those in Article 5 and Section 8.1 hereof, shall be continuing
representations and warranties, shall not merge with or into any deed of
conveyance or other document or instrument delivered at or in connection with
the Closing and shall survive the Closing for a period of one (1) year;
provided, however, that such limitation shall not apply to (i) any intentional
fraud; or (ii) any claim or cause of action initiated prior to the end of such
one (1) year period but not settled prior to the end of such period.

 

 

 
 

--------------------------------------------------------------------------------

 

 

SECTION  8.4     AS-IS: THE SALE OF THE PROPERTY HEREUNDER IS AND WILL BE MADE
ON AN “AS IS” BASIS. SELLER HAS NOT MADE, DOES NOT MAKE AND SPECIFICALLY
DISCLAIMS ANY REPRESENTATIONS, WARRANTIES OR GUARANTIES OF ANY KIND OR CHARACTER
WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN, PAST, PRESENT OR FUTURE
OF, AS TO, CONCERNING OR WITH RESPECT TO THE PROPERTY OR ITS CONDITION,
INCLUDING HIDDEN DEFECTS IF ANY, OR ANY OTHER MATTER WHATSOEVER, EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT. BUYER IS A SOPHISTICATED BUYER
THAT IS FAMILIAR WITH THE OWNERSHIP AND OPERATION OF REAL ESTATE PROJECTS
SIMILAR TO THE PROPERTY AND HAS HAD ADEQUATE OPPORTUNITY OR WILL HAVE ADEQUATE
OPPORTUNITY PRIOR TO CLOSING TO COMPLETE ALL PHYSICAL AND FINANCIAL EXAMINATIONS
RELATING TO THE ACQUISITION OF THE PROPERTY HEREUNDER IT DEEMS NECESSARY, AND
WILL ACQUIRE THE SAME SOLELY ON THE BASIS OF AND IN RELIANCE UPON SUCH
EXAMINATIONS AND THE TITLE INSURANCE PROTECTION AFFORDED BY BUYER’S TITLE
INSURANCE POLICY AND NOT ON ANY INFORMATION PROVIDED OR TO BE PROVIDED BY
SELLER. ANY INFORMATION PROVIDED OR TO BE PROVIDED WITH RESPECT TO THE PROPERTY
BY SELLER IS SOLELY FOR BUYER’S CONVENIENCE AND WAS OR WILL BE OBTAINED FROM A
VARIETY OF SOURCES. AS TO ITEMS PREPARED OR OBTAINED FROM OTHERS OR PREPARED BY
SELLER FOR ITS OWN PURPOSES BUT FURNISHED TO BUYER, INCLUDING SURVEYS OR REPORTS
OF ANY KIND, SELLER HAS NOT MADE AND IS NOT REQUIRED TO MAKE ANY PAST OR CURRENT
INDEPENDENT INVESTIGATION OR VERIFICATION OF SUCH INFORMATION AND MAKES NO
REPRESENTATIONS AS TO THE ACCURACY OR COMPLETENESS OF SUCH INFORMATION, AND
BUYER AGREES THAT SELLER SHALL NOT BE LIABLE FOR ANY MISTAKES OR OMISSIONS.

 

ARTICLE 9

 

DEFAULT

 

SECTION 9.1     Seller’s Default: If the sale and purchase of the Property
contemplated by this Agreement is not consummated on account of Seller’s breach
or default hereunder, Buyer shall have the following options: (i) to terminate
this Agreement, whereupon the Earnest Money, together with all interest earned
thereon, plus an amount equal to all of Buyer’s costs and expenses suffered or
incurred in connection with the transaction contemplated by this Agreement,
including but not limited to, all reasonable out of pocket costs and expenses
related to Buyer’s due diligence review of the Property, not to exceed a sum
equal to the Earnest Money, shall be remitted to Buyer on demand in accordance
with the provisions hereof; or (ii) the right to sue for specific performance of
this Agreement (with a credit for the Earnest Money paid). Such remedies shall
be Buyer's exclusive remedies in the case of Seller's breach or default in
consideration of Seller's agreement to limit its remedies as set forth in
Section 9.2.

 

 

 
 

--------------------------------------------------------------------------------

 

 

SECTION 9.2     Buyer’s Default: If the sale and purchase of the Property
contemplated by this Agreement is not consummated because of Buyer’s default,
failure or refusal to perform hereunder, Seller shall be entitled, as its sole
and exclusive remedy hereunder or otherwise, to payment of the Earnest Money,
with interest thereon, as full and complete liquidated damages for such default
of Buyer, the parties hereto acknowledging that it is difficult or impossible to
estimate more precisely or accurately the damages which might be suffered by
Seller upon Buyer’s default. Seller’s receipt of the Earnest Money, with
interest thereon, is intended not as a penalty, but as full liquidated damages.
The parties acknowledge and agree that the liquidated damages provided herein is
a reasonable pre-estimate of Seller’s probable loss resulting from Buyer’s
default. The right to retain such sums as full liquidated damages is Seller’s
sole and exclusive remedy in the event of default hereunder by Buyer, and Seller
hereby waives and releases any right to (and hereby covenants that it shall not)
sue Buyer: (a) for specific performance of this Agreement, or (b) to recover
actual damages in excess of such sums.

 

ARTICLE 10

 

MISCELLANEOUS

 

SECTION 10.1     Notices: All notices, requests, demands, and other
communications (collectively, “Notices”) hereunder shall be in writing and
delivered to the parties hereto by (a) hand-delivery, (b) established express
delivery service that maintains delivery records (e.g. Federal Express or UPS),
(c) certified or registered U.S. mail, postage prepaid, return receipt
requested, or (d) facsimile or other electronic means with confirmation of
delivery and follow up delivery by a method set forth in subsections (a) – (c)
at the following addresses, or at such other address as the parties hereto may
designate pursuant to this Section 10.1.

 

 

(a)

To Buyer:

National Bank of Commerce

      813 Shades Creek Parkway       Suite 100       Birmingham, Alabama 35209  
    Attention: John R. Bragg       Fax: (205) 313-2141             with copy to:
Maynard, Cooper & Gale, P.C.       1901 Sixth Avenue North, Suite 2400      
Birmingham, Alabama 35203       Attention: Thomas C. Clark, III, Esq.       Fax:
(205) 254-1999           (b) To Seller: 280 Associates, L.L.C.       505 20th
Street North       Suite 700       Birmingham, Alabama 35203       Attn: Bob
Schleusner             with copies to: Haskins Jones       Haskins Jones, LLC  
    3839 2nd Ave. So., Suite 200       Birmingham, Alabama 35233      
hwj@haskinsjones.com

 

 
 

--------------------------------------------------------------------------------

 

 

Each such notice or other communication shall be deemed given upon receipt or
refusal to accept receipt. Notices by way of facsimile or other electronic means
are deemed received upon confirmed delivery.

 

SECTION 10.2     Captions: The paragraph headings or captions appearing in this
Agreement are for convenience only, are not a part of this Agreement, and are
not to be considered in interpreting this Agreement.

 

SECTION 10.3     Entire Agreement; Modification: This written Agreement
constitutes the entire and complete agreement between the parties hereto and
supersedes any prior oral or written agreements between the parties with respect
to the Property. It is expressly agreed that there are no oral understandings or
agreements which in any way change the terms, covenants and conditions herein
set forth, and that no modification of this Agreement and no waiver of any of
its terms and conditions shall be effective unless made in writing and duly
executed by the parties hereto.

 

SECTION 10.4     Binding Effect; Time of Essence: All covenants, agreements,
warranties and provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, executors,
administrators, personal representatives, successors and assigns. Time is of the
essence of this Agreement. If the time period by which any right, option or
election provided under this Agreement must be exercised, or by which any act
must be performed, or by which Closing must be held, expires on a day other than
a Business Day, then such time period shall be automatically extended to the
next Business Day. For purposes of this Agreement, the term “Business Day” means
any day other than Saturday, Sunday or any federal legal holiday.

 

SECTION 10.5     Attorneys’ Fees: Seller and Buyer are each responsible for the
costs and expenses associated with their respective legal counsel. Seller and
Buyer acknowledge that Maynard, Cooper & Gale, P.C. is serving as legal counsel
for Buyer, and Haskins Jones, LLC is serving as legal counsel for Seller.

 

SECTION 10.6    Governing Law: The Agreement shall be governed by and
interpreted under the laws of the State of Alabama, without regard to its
principles of conflicts of law.

 

SECTION 10.7     Exhibits: Each and every exhibit referred to or otherwise
mentioned in this Agreement is attached to this Agreement and is and shall be
construed to be made a part of this Agreement by such reference or other
mention, in the same manner and with the same effect as if each exhibit were set
forth in full and at length every time it is referred to or otherwise mentioned.

 

SECTION 10.8     Successors And Assigns: This Agreement shall apply to, be
binding upon and enforceable against and inure to the benefit of the parties
hereto and their respective successors and permitted assigns to the same extent
as if specified at length throughout this Agreement.

 

 

 
 

--------------------------------------------------------------------------------

 

 

SECTION 10.9     Purchase Price Credit for Tenant Allowances and Leasing
Commissions: Seller shall provide a credit to Buyer at Closing (to be separately
reflected on the settlement statement executed in connection with Closing) in
the amount of $298,521.00 in order to offset future tenant improvement
allowances and leasing commissions with respect to unoccupied, vacant space in
the Property and renewal rights under those existing leases more particularly
described on Schedule 10.9 attached hereto (the “TI/LC Credit”); provided,
however, such TI/LC Credit shall be automatically reduced by an amount equal to
(i) all tenant improvement allowance and leasing commissions actually paid by
Seller prior to Closing and (ii) any savings generated with respect to the
amounts set forth on Schedule 10.9 (provided, however, the aggregate reduction
with respect to particular space resulting from (i) and (ii) above shall not
exceed the amount set forth on Schedule 10.9 with respect to such space) with
respect to renewal rights under those existing leases more particularly
described on Schedule 10.9 attached hereto and with respect to new Leases that
are approved by Buyer as required under Article 6 hereof and executed prior to
Closing. In addition to the foregoing, in the event that Buyer identifies as
part of its Buyer Occupied Space any of the space listed on Schedule 10.9 in
lieu of other space not listed on Schedule 10.9, the credit amount set forth on
Schedule 10.9 with respect to such identified space shall be transferred to the
other space not so identified, on a pro rata basis.

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement effective as
of the Effective Date.

 

 

 

SELLER:

 

 

 

 

 

  280 ASSOCIATES, L.L.C.,     an Alabama limited liability company              
      By: /s/ Robert A. Schleusner     Name: Robert A. Schleusner  

 

Its:

Manager

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

BUYER:

 

          NATIONAL BANK OF COMMERCE,     a national banking association        
            By: /s/ John R. Bragg     Name: John R. Bragg     Its: Executive
Vice President  

 